Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,380,442. Although the claims at issue are not identical, they are not patentably distinct from each other, as described below:
Claim 1:  Claim 1 of the ‘442 patent provides a teaching of a computing system implementing health service, the computing system comprising:  (see col. 23:2-3)
a network communication interface to communicate, over one or more wireless networks, with computing devices of users of the health service; one or more processors;  (see col. 23:4-7)
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: (see col. 23:8-11)
 execute a correlation model to determine a set of correlation values for each respective health assertion in a collection of health assertions based on (i) responses to the respective health assertion provided by individuals in a control group, and (ii) known health outcomes of each individual in the control group, wherein the set of correlation values for each respective health assertion in the collection corresponds to a set of health correlations between knowledge associated with the respective health assertion and the known health outcomes of the individuals in the control group;  (see col. 23:11-20)
transmit, over the one or more wireless networks, trivia data to a computing device of a user, the trivia data causing a health trivia session to be presented on the computing device of the user, wherein the health trivia session comprises a set of health assertions from the collection of health assertions; (see col. 23:26-32)
receive, over the one or more wireless networks, a corresponding set of responses to the set of health assertions from the computing device of the user;  (see col. 23:31-35)
 based on the corresponding set of responses and the set of correlation values of each health assertion in the set of health assertions provided during the trivia session, generate a health profile for the user, the health profile being indicative of one or more predictive health outcomes of the user (see col. 6:40-45); and 
transmit, over the one or more wireless networks, display data to the computing device of the user, the display data causing a service customer interface to be presented on the computing device of the user, wherein the service customer interface presents one or more health service products associated with the one or more predictive health outcomes of the user (see col. 23:50-55).  
The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example claim 1 of the patent include limitation directed to “wherein the correlation value for each respective health assertion in the collection corresponds to a set of health correlations between knowledge associated with the respective health assertion and the known health outcomes of the individuals in the control group, wherein the collection of health assertions are configured to test general health knowledge of the user of the health service and not query user-specific information of the users”.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claim 2: Claim 2 of the ‘442 patent provides a teaching of the wherein the set of health assertions provided to the user during the health trivia session comprise multiple health topics, and wherein the executed instructions further cause the computing system to: generate a topical score for the user for each health topic of the multiple health topics.  
Claim 3:  Claim 3 of the ‘442 patent provides a teaching of wherein the executed instructions further cause the computing system to: present, via a user interface displayed on the computing device of the user, a health report feature that displays a set of health recommendations for the user based on the topical score for the user for each health topic of the multiple health topics.  
Claim 4: Claim 1 of the ‘442 patent provides a teaching of wherein the one or more health service products presented on the service customer interface provides one or more health service benefits for the user based on the one or more predictive health outcomes (see col. 23:50-55) 
Claim 5:  Claim 5 of the ‘442 patent provides a teaching of  wherein the one or more health service products comprise at least one of a health insurance product or a life insurance product.  
Claim 6:  Claim 6 of the ‘442 patent provides a teaching of wherein the executed instructions cause the computing system to determine the one or more predicted health outcomes of the user based on the health profile of the user.  
Claim 7: Claim 7 of the ’442 patent provides a teaching of wherein the one or more predicted health outcomes of the user comprise at least one of a risk of heart disease, cancer, or diabetes.  
Claim 8: Claim 8 and 9 of the ‘442 patent provide a teaching of wherein the executed instructions further cause the computing system to: receive, over the one or more wireless networks, attribute data from the computing device of the user, the attribute data indicating at least one of an age, gender, height, and weight of the user; wherein the executed instructions further cause the computing system to generate the heath profile of the user based on the attribute data.  
Claim 9:  Claim 10 of the ‘442 patent provides a teaching of a non-transitory computer readable medium storing instructions that, when executed by one or more processors or a computing system, cause the computing system to:
 communicate, over one or more wireless networks, with computing devices of users of a health service; (see col. 24:30-32)
execute a correlation model to determine a set of correlation values for each respective health assertion in a collection of health assertions based on (i) responses to the respective health assertion provided by individuals in a control group, and (ii) known health outcomes of each individual in the control group, wherein the set of correlation values for each respective health assertion in the collection corresponds to a set of health correlations between knowledge associated with the respective health assertion and the known health outcomes of the individuals in the control group; (see col. 24:33-45). 
transmit, over the one or more wireless networks, trivia data to a computing device of a user, the trivia data causing a health trivia session to be presented on the computing device of the user, wherein the health trivia session comprises a set of health assertions from the collection of health assertions; (see col. 24:45-50)
receive, over the one or more wireless networks, a corresponding set of responses to the set of health assertions from the computing device of the user;  (see col. 24:50-55).  
 based on the corresponding set of responses and the set of correlation values of each health assertion in the set of health assertions provided during the trivia session, generate a health profile for the user, the health profile being indicative of one or more predictive health outcomes of the user; (see col. 24:57-63) and 
transmit, over the one or more wireless networks, display data to the computing device of the user, the 3display data causing a service customer interface to be presented on the computing device of the user, wherein the service customer interface presents one or more health service products associated with the one or more predictive health outcomes of the user.  (see col. 25:1-5

The difference between claim 9 of the application and claim 10 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example claim 10 of the patent include limitation directed to “wherein the correlation value for each respective health assertion in the collection corresponds to a set of health correlations between knowledge associated with the respective health assertion and the known health outcomes of the individuals in the control group, wherein the collection of health assertions are configured to test general health knowledge of the user of the health service and not query user-specific information of the users”.  Thus the invention of claim 10 of the patent is in effect a “species” of the “generic” invention of claim 9.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 10 is anticipated by claim 9 of the patent, it is not patentably distinct from claim 10.  

Claim 10: Claim 11 of the ‘442 patent provides a teaching of wherein the set of health assertions provided to the user during the health trivia session comprise multiple health topics, and wherein the executed instructions further cause the computing system to: generate a topical score for the user for each health topic of the multiple health topics.  
Claim 11:  Claim 12 of the ‘442 patent provides a teaching of wherein the executed instructions further cause the computing system to: present, via a user interface displayed on the computing device of the user, a health report feature that displays a set of health recommendations for the user based on the topical score for the user for each health topic of the multiple health topics.  
Claim 12:  Claim 13 of the ‘442 patent provides a teaching of wherein the one or more health service products presented on the service customer interface provides one or more health service benefits for the user based on the one or more predictive health outcomes.  
Claim 13:  Claim 14 of the ‘442 patent provides a teaching of  wherein the one or more health service products comprise at least one of a health insurance product or a life insurance product.  
Claim 14:  Claim 15 of the ‘442 patent provides a teaching of wherein the executed instructions cause the computing system to determine the one or more predicted health outcomes of the user based on the health profile of the user.  
Claim 15:  Claim 16 of the ‘442 patent provides a teaching of  wherein the one or more predicted health outcomes of the user comprise at least one of a risk of heart disease, cancer, or diabetes.  
Claim 16:  Claim 17 and 18 of the ‘442 patent provides a teaching of wherein the executed instructions further cause the computing system to: receive, over the one or more wireless networks, attribute data from the computing device of the user, the attribute data indicating at least one of an age, gender, height, and weight of the user; wherein the executed instructions further cause the computing system to generate the heath profile of the user based on the attribute data.  
Claim 17:  Claim 19 of the ‘442 patent provides a teaching of a computer-implemented method of facilitating a health service, the method being performed by one or more processors and comprising:  (see col. 25:50-53)
 communicating, over one or more wireless networks, with computing devices of users of the health service;  (see col. 26:1-2)
executing a correlation model to determine a set of correlation values for each respective health assertion in a collection of health assertions based on (i) responses to the respective health assertion provided by individuals in a control group, and (ii) known health outcomes of each individual in the control group, wherein the set of correlation values for each respective health assertion in the collection corresponds to a set of health correlations between knowledge associated with the respective health assertion and the known health outcomes of the individuals in the control group;  (see col. 26:3-15)
transmitting, over one or more wireless networks, trivia data to a computing device of a user, the trivia data causing a health trivia session to be presented on the computing device of the user, wherein the health trivia session comprises a set of health assertions from the collection of health assertions;  (see col. 26:17-25)
 receiving, over the one or more wireless networks, a corresponding set of responses to the set of health assertions from the computing device of the user; based on the corresponding set of responses and the set of correlation values of each health assertion in the set of health assertions provided during the trivia session, generating a health profile for the user, the health profile being indicative of one or more predictive health outcomes of the user; (see col. 26:25-33)
 and transmitting, over the one or more wireless networks, display data to the computing device of the user, the display data causing a service customer interface to be presented on the computing device of the user, wherein the service customer interface presents one or more health service products associated with the one or more predictive health outcomes of the user (see col. 26:37-43). 
The difference between claim 17 of the application and claim 19 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example claim 19 of the patent include limitation directed to “wherein the correlation value for each respective health assertion in the collection corresponds to a set of health correlations between knowledge associated with the respective health assertion and the known health outcomes of the individuals in the control group, wherein the collection of health assertions are configured to test general health knowledge of the user of the health service and not query user-specific information of the users”.  Thus the invention of claim 19 of the patent is in effect a “species” of the “generic” invention of claim 17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 17 is anticipated by claim 19 of the patent, it is not patentably distinct from claim 19.  
Claim 18:  Claim 20 of the ‘442 patent provides a teaching of wherein the set of health assertions provided to the user during the health trivia session comprise multiple health topics, the method further comprising: generating a topical score for the user for each health topic of the multiple health topics.  
Claim 19:   Claim 12 of the ‘442 patent provides a teaching of comprising: presenting, via a user interface displayed on the computing device of the user, a health report feature that displays a set of health recommendations for the user based on the topical score for the user for each health topic of the multiple health topics.  
Claim 20:  Claim 19 of the ‘442 patent provides a teaching of  wherein the one or more health service products presented on the service customer interface provides one or more health service benefits for the user based on the one or more predictive health outcomes (see col. 26:37-43).   

Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U.S. Patent No. 10,672,519. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1, 9 and 17:  Claim 1 of the ‘519 patent provides a teaching of a computing system implementing health service, the computing system comprising:  (see col. 22:65-67) 
a network communication interface to communicate, over one or more wireless networks, with computing devices of users of the health service; one or more processors; (see col. 23:1-5)
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: execute a correlation model to determine a set of correlation values for each respective health assertion in a collection of health assertions based on (i) responses to the respective health assertion provided by individuals in a control group, and (ii) known health outcomes of each individual in the control group, wherein the set of correlation values for each respective health assertion in the collection corresponds to a set of health correlations between knowledge associated with the respective health assertion and the known health outcomes of the individuals in the control group; (see col. 23:17-30)
transmit, over the one or more wireless networks, trivia data to a computing device of a user, the trivia data causing a health trivia session to be presented on the computing device of the user, wherein the health trivia session comprises a set of health assertions from the collection of health assertions; (see col. 23:31-37)
 receive, over the one or more wireless networks, a corresponding set of responses to the set of health assertions from the computing device of the user; (see col. 23:40-44)
 based on the corresponding set of responses and the set of correlation values of each health assertion in the set of health assertions provided during the trivia session, generate a health profile for the user, the health profile being indicative of one or more predictive health outcomes of the user;  (see col. 23:51-55)
and transmit, over the one or more wireless networks, display data to the computing device of the user, the display data causing a service customer interface to be presented on the computing device of the user, wherein the service customer interface presents one or more health service products associated with the one or more predictive health outcomes of the user. (see col. 23:60-56).  
The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example claim 1 of the patent include limitation directed to “a database storing a collection of health trivia questions pertaining to human health, wherein each respective health trivia question in the collection of health questions comprises a correlative health value based on answers to the respective health question from individuals in a control group of which a health outcome is known, and wherein the collection of health trivia questions are configured to test general health knowledge of the users of the health service and not query user-specific health information of the users”.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J UTAMA/Primary Examiner, Art Unit 3715